DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 4/6/2021 is acknowledged.  
3.	Claims 5-10, 18 and 26-30 have been cancelled.
4.	Claims 1-4, 11-17, 19-25 and 31 are pending in this application.
5.	Claim 24 remains withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 7/31/2018.  Claims 20-22 and 31 remain withdrawn from consideration as being drawn to non-elected species.  
6.	Applicant elected with traverse of Group 1 (claims 1-23, 25 and 31) and elected with traverse of a composition comprising a combination of peptides of SEQ ID NOs: 1-5 as species of composition; sucrose as species of saccharide; sodium chloride as species of inorganic salt; and lyophilized formulation as species of form of the composition in the reply filed on 7/31/2018. 
	Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a lyophilized formulation comprising: a first peptide consisting of the amino acid sequence of SEQ ID NO: 1 or a variant thereof consisting of an amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 1; a second peptide consisting of the amino acid sequence of SEQ ID NO: 2 or a variant thereof consisting of an amino acid sequence wherein one or two amino acid(s) is   

Withdrawn Objections 
7.	Objection to claim 14 is hereby withdrawn in view of Applicant's amendment to the claim.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(Revised due to Applicant’s amendment to the claim) Claims 1-4, 11-14, 16, 17, 19, 23 and 25 remain rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (Journal of Translational Medicine, 2013, 11, pages 1-10, published on 4/11/2013, cited and enclosed in the previous office actions) in view of Fujioka et al (US 2010/0028373 A1, cited and enclosed in the previous office actions), Tahara et al (US 2009/0202576 A1, cited and enclosed in the previous office actions), Izutsu (Therapeutic proteins, methods and protocols, Humana press, edited by C. Mark Smales and David C. James, 2005, pages 287-292, cited and enclosed in the previous office actions), Avanti (Innovative strategies for stabilization of therapeutic peptides in aqueous formulations, 2012, pages 1-157, cited and enclosed in the previous office actions) and Peptide Stability (cited and enclosed in the previous office actions, from https://web.archive.org/web/20100314153405/https://www.sigmaaldrich.com/life-science/custom-oligos/custom-peptides/learning-center/peptide-stability.html, page 1, 3/14/2010).
The instant claims 1-4, 11-14, 16, 17, 19, 23 and 25 are drawn to a lyophilized formulation comprising: a first peptide consisting of the amino acid sequence of SEQ ID NO: 1 or a variant thereof consisting of an amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 1; a second peptide consisting of the amino acid sequence of SEQ ID NO: 2 or a variant thereof consisting of an amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 2; a third peptide consisting of the amino acid sequence of SEQ ID NO: 3 or a variant thereof consisting of an amino acid sequence wherein one or 
Please note: As stated in Section 17 below, in the instant case, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of instant claim 15.  Therefore, it is determined that it would not be proper to reject instant claim 15 on the basis of prior art (see MPEP § 2173.06 II).
Suzuki et al, throughout the literature, teach vaccine treatment using multiple peptides derived from multiple proteins is considered to be a promising option for cancer immune therapy, for example, page 1, Background.  Suzuki et al further teach a multiple peptide vaccine composition with a mixture of four peptides is used in a clinical trial, wherein the multiple peptide vaccine composition comprises URLC19-177 with the 
The difference between the reference and instant claims 1-4, 11-14, 16, 17, 19, 23 and 25 is that the reference does not teach a lyophilized formulation comprising a combination of peptides of instant SEQ ID NOs: 1-5 as the elected species of composition; sucrose as the elected species of saccharide; sodium chloride as the elected species of inorganic salt; lyophilized formulation as the elected species of form of the composition; the other peptides recited in instant claims 1-4; the limitations of "1.0 to 3.5 % by weight of a sucrose, and 0.05 to 0.20 % by weight of sodium chloride, wherein an amount of the first, second, third, fourth, and/or fifth peptides is present in an amount of 0.3 to 1.0 % by weight " and "wherein a level of analogues derived from the third peptide is 0.5% or less after the lyophilized formulation is incubated for 3 months at 40 °C under 75% relative humidity" recited in instant claim 1; and the limitations of instant claims 11-14, 16, 17, 19, 23 and 25.
However, Fujioka et al teach peptide of SEQ ID NO: 12 with the amino acid sequence EYYELFVNI (identical to the peptide of instant SEQ ID NO: 1) and peptide of SEQ ID NO: 7 with the amino acid sequence IYNEYIYDL (identical to the peptide of instant SEQ ID NO: 2) as T cell epitope peptides that bind to HLA-A24 molecule, and are used as cancer vaccines in a clinical trial, for example, page 11, paragraph [0094]; page 19, paragraphs [0142], [0152], [0154] and [0155]; and pages 21-23, Example 2.  
Furthermore, Tahara et al teach peptide URLC10-177 (SEQ ID NO: 67) with the amino acid sequence RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3) and peptide KOC1-508 (SEQ ID NO: 89) with the amino acid sequence KTVNELQNL (identical to the peptide of instant SEQ ID NO: 5) as T cell epitope peptides that bind to HLA-A24 molecule, and are used for cancer therapy as cancer vaccines, for example, Abstract; Figures 2, 3, 5, 6, 8, 9, 11 and 12; page 3, paragraph [0027]; page 4, paragraph [0038]; and page 11, paragraph [0094].  Tahara et al further teach these T cell epitope peptides can be prepared as a combination comprising two or more of such T cell epitope peptides for use as a cancer vaccine, for example, page 5, paragraph [0042].  Tahara et al also teach the dose of these T cell epitope peptides can be adjusted appropriately according to the disease to be treated, age of the patient, weight, 
Therefore, in view of the combined teachings of Suzuki et al, Fujioka et al and Tahara et al, it would have been obvious to one of ordinary skilled in the art to develop a multiple peptide vaccine composition comprises T cell epitope peptides EYYELFVNI (identical to the peptide of instant SEQ ID NO: 1), IYNEYIYDL (identical to the peptide of instant SEQ ID NO: 2), RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3), VYGIRLEHF (identical to the peptide of instant SEQ ID NO: 4) and KTVNELQNL (identical to the peptide of instant SEQ ID NO: 5) and physiological saline, wherein the composition can further comprise stabilizers, suspensions, preservatives, surfactants and such.  The MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...” (see MPEP § 2144.06).  The multiple peptide vaccine composition developed from the combined 
In addition, Izutsu teaches that altering the environment by changing the physical state and/or use of excipients, such as pH change and dehydration, as a major method to stabilize various proteins/peptides; and lyophilized formulation is a default option to foster the long-term stability of proteins/peptides, for example, page 287, the 2nd paragraph in “Introduction”; and page 289, the last paragraph.  Izutsu further teaches therapeutic proteins/peptides can be stabilized by adding stabilizers, such as sugar at concentration of 10-100 mg/ml; in the process of formulation, nonreducing disaccharides, such as sucrose and trehalose, are the most potent and useful excipients to protect protein conformation in aqueous solutions and freeze-dried solids; and sucrose has been widely used in various pharmaceutical formulation, for example, page 288, Table 2; page 289, Section “3.2. Formulation Design”; and pages 290-291, Section “3.3.2. Sugars”.  Sucrose as a stabilizer in Izutsu reads on sucrose as the elected species of saccharide.  Izutsu also teaches effective stabilization of protein conformation in aqueous solutions requires relatively high concentrations (approx. > 0.3 M) of disaccharide, and an approx. 1:1 weight-concentration ratio of disaccharides is needed to freeze-dry proteins without structural changes, and the sugars also stabilize protein conformation in other dehydrating formulation (spray-drying), for example, page st paragraph.  In addition, Izutsu teaches salt such as sodium chloride at a concentration of 10-100 mM is used as both tonicity modifier and solubilizer in a formulation comprising therapeutic proteins/peptides, for example, page 288, Table 2; and page 290, Section “3.3.1. Salts and Buffers”.  Sodium chloride as both tonicity modifier and solubilizer in Izutsu reads on sodium chloride as the elected species of inorganic salt.  
Therefore, in view of the combined teachings of Suzuki et al, Fujioka et al, Tahara et al and Izutsu, it would have been obvious to one of ordinary skilled in the art to develop a multiple peptide vaccine lyophilized formulation comprising T cell epitope peptides EYYELFVNI (identical to the peptide of instant SEQ ID NO: 1), IYNEYIYDL (identical to the peptide of instant SEQ ID NO: 2), RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3), VYGIRLEHF (identical to the peptide of instant SEQ ID NO: 4) and KTVNELQNL (identical to the peptide of instant SEQ ID NO: 5), sodium chloride as a pharmaceutically acceptable carrier/tonicity modifier/solubilizer, and sucrose as a stabilizer, wherein the lyophilized formulation does not comprise trehalose or arginine.  It reads on lyophilized formulation as the elected species of form of the composition.  
And, Avanti teaches oxidation as a primary chemical degradation pathway that can occur in a peptide; and any peptide that contains cysteine (Cys), methionine (Met), histidine (His), tyrosine (Tyr) and tryptophan (Trp) residues can potentially be damaged due to their high reactivity with various reactive oxygen species (ROS); Cys and Met are at risk for oxidation because of their sulfur atoms, and His, Tyr and Trp because of their aromatic rings, for example, page 21, Section “2.2 Oxidation pathways”.  Avanti further 
The Peptide Stability document teaches oxidation as one of the degradation pathways that affects peptide stability; and prolonged exposure of lyophilized peptides and solutions (especially at high pH) to atmospheric oxygen should be minimized, for example, Section “3. Oxidation” and the last paragraph.
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the amount and the ratio of peptide, sodium chloride and sucrose in the lyophilized formulation; the amount of oxygen in the vial; and the pH of the composition, since both Avanti and the Peptide Stability document teach oxidation as one of the degradation pathways that affects peptide stability.  Both Fujiko et al and Tahara et al teach the dose of these T cell epitope peptides can be adjusted appropriately according to the disease to be treated, age of the patient, weight, method of administration, and such; and one skilled in the art can readily select the appropriate dose and method of administration, as, the selection and optimization of these parameters is well within routine skill.  Izutsu teaches that pH change and dehydration are two major ways to stabilize various proteins/peptides.  Izutsu further teaches the amount and the ratio of peptide/protein, sodium chloride and sucrose in the lyophilized formulation are result-In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).

With regards to the limitation "wherein a level of analogues derived from the third peptide is 0.5% or less after the lyophilized formulation is incubated for 3 months at 40 °C under 75% relative humidity" recited in instant claim 1, the multiple peptide vaccine lyophilized formulation developed from the combined teachings of Suzuki et al, Fujioka et al, Tahara et al, Izutsu, Avanti and the Peptide Stability document with routine optimization meets all the structural limitations of the lyophilized formulation recited in instant claim 1.  The instant specification discloses various lyophilized formulations comprising peptides of instant SEQ ID NOs: 1-5, sucrose and sodium chloride exhibit nd paragraph of instant specification).  Therefore, the multiple peptide vaccine lyophilized formulation developed from the combined teachings of Suzuki et al, Fujioka et al, Tahara et al, Izutsu, Avanti and the Peptide Stability document with routine optimization would necessarily have the same properties and functionality of the lyophilized formulations of Examples 4-3, 5-2 and 5-3 disclosed in instant specification.  Thus, the multiple peptide vaccine lyophilized formulation developed from the combined teachings of Suzuki et al, Fujioka et al, Tahara et al, Izutsu, Avanti and the Peptide Stability document with routine optimization exhibits the property of having a level of analogues derived from instant SEQ ID NO: 3 as the third peptide 0.5% or less after the lyophilized formulation is incubated for 3 months at 40 °C under 75% relative humidity.  Furthermore, the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP 2112.01 I).  In addition, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
In addition, with regards to the kit recited in instant claim 25, in the instant case, the only component in the claimed kit is the lyophilized formulation recited in instant claim 1.  Therefore, the multiple peptide vaccine lyophilized formulation developed from the combined teachings of Suzuki et al, Fujioka et al, Tahara et al, Izutsu, Avanti and the Peptide Stability document with routine optimization meets the limitation of instant claim 25.
One of ordinary skilled in the art would have been motivated to combine the teachings of Suzuki et al, Fujioka et al, Tahara et al, Izutsu, Avanti and the Peptide Stability document and with routine optimization to develop a multiple peptide vaccine lyophilized formulation comprising T cell epitope peptides EYYELFVNI (identical to the prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...” (see MPEP § 2144.06).  Therefore, in view of the combined teachings of Suzuki et al, Fujioka et al and Tahara et al, it would have been obvious to one of ordinary skilled in the art to develop a multiple peptide vaccine composition comprises T cell epitope peptides EYYELFVNI (identical to the peptide of instant SEQ ID NO: 1), IYNEYIYDL (identical to the peptide of instant SEQ ID NO: 2), RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3), VYGIRLEHF (identical to the peptide of instant SEQ ID NO: 4) and KTVNELQNL (identical to the peptide of instant SEQ ID NO: 5) and physiological saline, wherein the composition can further comprise stabilizers, suspensions, preservatives, surfactants and such, and wherein the composition does not comprise trehalose or arginine.  Izutsu teaches that altering the environment by changing the physical state and/or use of excipients, such as pH change and dehydration, as a major method to stabilize various proteins/peptides; and lyophilized formulation is a default option to foster the long-term stability of proteins/peptides.  Izutsu further teaches that therapeutic proteins/peptides can be stabilized by adding protein-stabilizers; and sucrose as a stabilizer has been widely used in various pharmaceutical formulation.  Izutsu also teaches salt such as sodium chloride at a concentration of 10-100 mM is used as both tonicity modifier and solubilizer in a formulation comprising therapeutic proteins/peptides.  Therefore, in view of the combined teachings of Suzuki et al, Fujioka et al, Tahara et al and Izutsu, it would have been obvious to one of ordinary skilled in the art to develop a multiple peptide vaccine 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Suzuki et al, Fujioka et al, Tahara et al, Izutsu, Avanti and the Peptide Stability document and with routine optimization to develop a multiple peptide vaccine lyophilized formulation comprising T cell epitope peptides EYYELFVNI (identical to the peptide of instant SEQ ID NO: 1), IYNEYIYDL (identical to the peptide of instant SEQ ID NO: 2), RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3), VYGIRLEHF (identical to the peptide of instant SEQ ID NO: 4) and KTVNELQNL (identical to the peptide of instant SEQ ID NO: 5), sodium chloride as a pharmaceutically acceptable carrier/tonicity modifier/solubilizer in an amount of 0.05 to 0.20 % by weight, and sucrose as a stabilizer in an amount of 1.0 to 3.5 % by weight, wherein the amount of the first, second, third, fourth, and/or fifth peptides is present in an amount of 0.3 to 1.0 % by weight, wherein the lyophilized formulation does not comprise trehalose or arginine, wherein the lyophilized formulation is in a vial that is hermetically sealed and has a concentration of oxygen in the range of 0.01-3.0%, and wherein the lyophilized formulation exhibits the property of having a level of analogues derived from peptide of instant SEQ ID NO: 3 (the third peptide) 0.5% or less after the lyophilized formulation is incubated for 3 months at 40 °C under 75% relative humidity; and a kit comprising such multiple peptide vaccine lyophilized formulation.  

Response to Applicant's Arguments
11.	Applicant argues that "in view of the evidence of record and what was known in the art with respect to the various factors influencing the stability of lyophilized peptide formulations, particularly for peptide cocktails, where each peptide can possess its own unique characteristics, one skilled in the art would have no reasonable expectation regarding what combination and/or concentrations of excipients would result in a lyophilized formulation having a level of analogues derived from the third peptide (SEQ ID NO: 3) that is 0.5% or less after the lyophilized formulation is incubated for 3 months at 40 °C under 75% relative humidity. "In such circumstances, where a defendant merely throws metaphorical darts at a board filled with combinatorial prior art possibilities, courts should not succumb to hindsight claims of obviousness." In re Kubin, 561 F.3d at 1359, citing In re O'Farrell, 853 F.2d at 903." due to the followings: first, discussing the effects of types of sugars, arginine, and the amount/concentration of sucrose on the level of analogues derived from the peptide of instant SEQ ID NO: 3 as presented in Examples 3 and 4 of instant application; and second, states that "Izutsu (or any combination of the cited references) does not teach that 0.05 - 0.2 % by weight of sodium chloride may be used in a lyophilized formulation having the recited stability properties and comprising a combination of different peptides, much less the five peptides recited in instant claim 1, with any reasonable expectation of success. As discussed previously, Suzuki, which discloses SEQ ID NO: 3, does not teach or suggest a lyophilized formulation at all. Although Izutsu teaches lyophilization generally, the reference only suggests sodium chloride's use in non-stable liquid compositions as a tonicity modifier or solubilizer and does not suggest that any particular peptide, such as 
12.	Applicant’s arguments have been fully considered but have not been found persuasive.  
In response to Applicant’s arguments about instant rejection, the Examiner would like to point out that instant claims 1-4, 11-14, 16, 17, 19, 23 and 25 are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of Suzuki et al, Fujioka et al, Tahara et al, Izutsu, Avanti and the Peptide Stability document with routine optimization, therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims.  
In response to Applicant's arguments that one skilled in the art would have no reasonable expectation regarding what combination and/or concentrations of excipients would result in a lyophilized formulation having a level of analogues derived from the third peptide (SEQ ID NO: 3) that is 0.5% or less after the lyophilized formulation is incubated for 3 months at 40 °C under 75% relative humidity:
With regards to the effects of types of sugars on the level of analogues derived from the peptide of instant SEQ ID NO: 3 presented in Example 3 of instant application, first, the Examiner would like to point out that the data presented in instant Example 3 and Figure 3 are measured following incubation for 2 weeks at 40 °C and 75% relative humidity, which is not the same as "3 months at 40 °C under 75% relative humidity" recited in instant claim 1.  Second, it is well known in the peptide/protein formulation art that different types of sugar exhibit different effects on peptide/protein stability; and 
With regards to the effects of arginine on the level of analogues derived from the peptide of instant SEQ ID NO: 3 presented in Example 3 of instant application, first, none of the cited prior art references discloses arginine.  Second, with regards to arginine as a peptide stabilizer, it appears to the Examiner that Applicant might misinterpret patent document 4 recited in instant specification, which is Himi et al (WO 2013/133405 A1, English translation used and enclosed in the previous office action, pages 1-25).  Himi et al teach an aqueous solution containing sodium carbonate and/or arginine would be capable of dissolving various types of peptides with different degrees of solubility in water; and such aqueous solution would be suitable for preparing an injection formulation containing a plurality of types of peptides (see page 3, paragraph [0011]).  Himi et al do not teach arginine is a peptide stabilizer.  Gombotz et al (US 2003/0180287 A1, the English equivalent of patent document 10 recited in instant specification) teach arginine is an aggregation inhibitor due to its ability to assist refolding of insoluble polypeptides, particularly those expressed to high levels in inclusion bodies in bacteria (see page 2, paragraph [0026]).  And in the instant case, since peptide of instant SEQ ID NO: 3 is 10 amino acids in length, one of skilled in the 
With regards to the effects of the amount/concentration of sucrose on the level of analogues derived from the peptide of instant SEQ ID NO: 3 presented in Example 4 of instant application, the Examiner understands that none of the cited references teaches the concentration of sucrose recited in instant claim 1.  However, in the instant case, as stated above, using sucrose to improve the stability of peptide/protein in lyophilized formulation is well known in the peptide/protein formulation art, as disclosed in the cited Izutsu, Manning et al, Carpenter et al and many others.  Furthermore, it is well known in the peptide/protein formulation art that for a lyophilized peptide/protein formulation, the amount and the ratio of peptide/protein, sodium chloride and sucrose in the lyophilized formulation are result-effective variables wherein the optimal amount can be achieved through routine optimization, as disclosed in Izutsu, Manning et al, Carpenter et al and many others.  This is further confirmed by data presented in instant specification, which are optimizing the known result-effective variables to find the optimal range for the amount and the ratio of peptide/protein, sodium chloride and sucrose in the lyophilized formulation.
With regards to Applicant’s arguments that the cited prior art references fail to teach using 0.05-0.2 % by weight of sodium chloride in a lyophilized formulation comprising the peptide of instant SEQ ID NO: 3 in combination with other peptides would result in a lyophilized formulation having a level of analogues derived from the third peptide (SEQ ID NO: 3) that is 0.5% or less after the lyophilized formulation is incubated for 3 months at 40 °C under 75% relative humidity, first, the Examiner would and/or use of excipients, such as pH change and dehydration, as a major method to stabilize various proteins/peptides (see page 287, the 2nd paragraph in “Introduction”); and salts as stabilizing excipients in freeze-dried solids is explicitly taught in Izutsu (see page 290, Section “3.3.1. Salts and Buffers”).  Second, although Izutsu states aqueous formulations are the preferred choice because of the convenience of manufacturing and using them, Izutsu explicitly teaches that lyophilized formulation is a default option to foster the long-term stability of proteins/peptides that are not stable enough to fill the required shelf-life in aqueous solutions.  Third, Izutsu discusses potential adverse effects of high concentrations of salts and buffers on 
Furthermore, as stated above, it is well known in the peptide/protein formulation art that for a lyophilized peptide/protein formulation, the amount and the ratio of peptide/protein, sodium chloride and sucrose in the lyophilized formulation are result-effective variables wherein the optimal amount can be achieved through routine optimization, as disclosed in Izutsu, Manning et al, Carpenter et al and many others.  And the data presented in Examples 3 and 4 of instant specification further support that the optimal amounts of peptide/protein, sodium chloride and sucrose in the lyophilized formulation can be determined through routine optimization.  
In addition, the Examiner would like to point out that based on what is well known in the art as disclosed in Manning et al, the major contributor to the analogues derived from peptide of instant SEQ ID NO: 3 is oxidation.  In the instant case, in view of the teachings of Avanti and the Peptide Stability document as set forth in Section 10 above, one of skilled in the art would store the multiple peptide vaccine lyophilized formulation developed from the combined teachings of Suzuki et al, Fujioka et al, Tahara et al and Izutsu under minimized or none oxygen condition, which would prevent oxidation of the peptide of instant SEQ ID NO: 3.
Taken all these together, considering the state of art regarding peptide/protein formulation, and in view of the combined teachings of the cited prior art references with reasonable expectation of success in developing to a multiple peptide vaccine lyophilized formulation comprising T cell epitope peptides EYYELFVNI (identical to the peptide of instant SEQ ID NO: 1), IYNEYIYDL (identical to the peptide of instant SEQ ID NO: 2), RYCNLEGPPI (identical to the peptide of instant SEQ ID NO: 3), VYGIRLEHF (identical to the peptide of instant SEQ ID NO: 4) and KTVNELQNL (identical to the peptide of instant SEQ ID NO: 5), sodium chloride as a pharmaceutically acceptable carrier/tonicity modifier/solubilizer in an amount of 0.05 to 0.20 % by weight, and sucrose as a stabilizer in an amount of 1.0 to 3.5 % by weight, wherein the amount of the first, second, third, fourth, and/or fifth peptides is present in an amount of 0.3 to 1.0 % by weight, wherein the lyophilized formulation does not comprise trehalose or arginine, wherein the lyophilized formulation is in a vial that is hermetically sealed and has a concentration of oxygen in the range of 0.01-3.0%, and wherein the lyophilized formulation exhibits the property of having a level of analogues derived from peptide of instant SEQ ID NO: 3 (the third peptide) 0.5% or less after the lyophilized formulation is incubated for 3 months at 40 °C under 75% relative humidity; and a kit comprising such multiple peptide vaccine lyophilized formulation.  Furthermore, with regards to the expectation of success, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).” (see MPEP § 2145).
Taken all these together, the rejection is deemed proper and is hereby maintained.
The Manning et al, Gombotz et al, Himi et al and Carpenter et al are cited only for the purpose of rebutting Applicant's arguments, therefore, they are not cited as prior art references.



New Objections
13.	Claim 1 is objected to for the following minor informality: Claim 1 recites "…a variant thereof consisting of an amino acid sequence wherein one or two amino acid(s) is independently…", "…1.0 to 3.5 % by weight of a sucrose…", and "…wherein an amount of the first, second, third, fourth, and/or fifth peptides is present in an amount of 0.3 to 1.0 % by weight…".  Applicant is suggested to amend these recitations as "…a variant thereof consisting of the amino acid sequence wherein one or two amino acid(s) is independently…", "…1.0 to 3.5 % by weight of sucrose…", and "…wherein the concentration of the first, second, third, fourth, and/or fifth peptides is 0.3 to 1.0 % by weight…".

New Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
14.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


15.	Claims 1-4, 11, 13-17, 19, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

	Furthermore, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting the recited “…wherein an amount of the first, second, third, fourth, and/or fifth peptides is present in an amount of 0.3 to 1.0 % by weight…” as the amount/concentration of at least one of the five peptides is in the range of 0.3 to 1.0 % by weight.
17.	Claim 15 recites "The lyophilized formulation according to claim 1, wherein the total amount is 2.0g by dissolving the lyophilized formulation in water".  It is unclear the total amount of what in the lyophilized formulation is required to be 2.0g by dissolving the lyophilized formulation in water.  Therefore, the metes and bounds of instant claim 15 is vague and indefinite.  
Furthermore, since there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of instant claim 15, it would not be proper to reject instant claim 15 on the basis of prior art (see MPEP § 2173.06 II).

Claim Rejections - 35 U.S.C. § 112 paragraph (d) 
18.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

19.	Claims 14 and 17 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
20.	Claim 14 depends on claim 1; and claim 14 recites “The lyophilized formulation according to claim 1, wherein the weight ratio of the first, second, third, fourth, and fifth peptides and the sucrose in the lyophilized formulation is 1:1.7 to 1:29.2”.  As stated in Section 16 above, the Examiner is interpreting the recited “…wherein an amount of the first, second, third, fourth, and/or fifth peptides is present in an amount of 0.3 to 1.0 % by weight…” as the amount/concentration of at least one of the five peptides is in the range of 0.3 to 1.0 % by weight.  Therefore, the amount of the first, second, third, fourth, and fifth peptides in the lyophilized formulation is at least 0.3% by weight.  Since claim 1 
	Similarly, the highest weight ratio of the first, second, third, fourth, and fifth peptides and the sodium chloride in the lyophilized formulation would be 0.3:0.2, which is about 1:0.67.  Therefore, the scope of instant claim 17 is broader than that of instant claim 1.  Claim 17 does not further limit the scope of claim 1; and claim 17 is improper dependent form for failing to further limit the subject matter of claim 1.     

Claim Rejections - 35 U.S.C. § 112 paragraph (a)
Written Description
21.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


22	Applicant is required to cancel the new matter in the reply to this Office Action.  

	The MPEP states that “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited “at least one of said piston and said cylinder (head) having a 
In the instant case, claim 1 is drawn to a lyophilized formulation comprising: a first peptide consisting of the amino acid sequence of SEQ ID NO: 1 or a variant thereof consisting of an amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 1; a second peptide consisting of the amino acid sequence of SEQ ID NO: 2 or a variant thereof consisting of an amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 2; a third peptide consisting of the amino acid sequence of SEQ ID NO: 3 or a variant thereof consisting of an amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 3; a fourth peptide consisting of the amino acid sequence of SEQ ID NO: 4 or a variant thereof consisting of an amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 4; a fifth peptide consisting of the amino acid sequence of SEQ ID NO: 5 or a variant thereof consisting of an amino acid sequence wherein one or two amino acid(s) is independently substituted, deleted or added in the amino acid sequence of SEQ ID NO: 5; 1.0 to 3.5 % by weight of a sucrose, and 0.05 to 0.20 % by weight of sodium chloride, wherein an amount of the first, second, third, fourth, and/or fifth peptides is present in an amount of 0.3 to 1.0 % by weight, wherein the lyophilized formulation does not comprise trehalose or arginine, and wherein a level of analogues derived from the third peptide is 
With regards to the recited “1.0 to 3.5 % by weight of a sucrose, and 0.05 to 0.20 % by weight of sodium chloride, wherein an amount of the first, second, third, fourth, and/or fifth peptides is present in an amount of 0.3 to 1.0 % by weight” in instant claim 1, the recited concentrations/amounts of sucrose, sodium chloride and the five peptides have never been explicitly disclosed and/or discussed in the instant specification.  The detailed explanations are as followings:  

Lack of Ipsis Verbis Support
The specification is void of any literal support for “1.0 to 3.5 % by weight of a sucrose, and 0.05 to 0.20 % by weight of sodium chloride, wherein an amount of the first, second, third, fourth, and/or fifth peptides is present in an amount of 0.3 to 1.0 % by weight” recited in instant claim 1.  As stated above, the recited concentrations/amounts of sucrose, sodium chloride and the five peptides have never been explicitly disclosed and/or discussed in the instant specification.  Therefore, the instant specification fails to provide literal support to “1.0 to 3.5 % by weight of a sucrose, and 0.05 to 0.20 % by weight of sodium chloride, wherein an amount of the first, second, third, fourth, and/or fifth peptides is present in an amount of 0.3 to 1.0 % by weight” recited in instant claim 1.  



Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP § 2163.  Thus support can be furnished implicitly or inherently for a specifically claimed limitation.  In the instant case, in the context of concentrations/amounts of sucrose, sodium chloride and the five peptides, the instant specification discloses the recited concentrations/amounts of all five peptides, saccharide and inorganic salt under the condition that when the total amount is 2.0g by dissolving the composition with water (example: distilled water, purified water, physiological saline and the like) (see page 11, paragraph [0026]; page 12, paragraph [0028]; and page 13, paragraph [0031] of instant specification).  The instant specification further discloses that saccharide is one or more selected from the group consisting of monosaccharide, disaccharides and polysaccharide; and inorganic salt is one or more selected from the group consisting of sodium chloride, potassium chloride, magnesium chloride, sodium sulfite and sodium metabisulfite (see page 3, paragraph [0008] of instant specification).  However, such disclosures are insufficient to provide implicit or inherent support to “1.0 to 3.5 % by weight of a sucrose, and 0.05 to 0.20 % by weight of sodium chloride, wherein an amount of the first, second, third, fourth, and/or fifth peptides is present in an amount of 0.3 to 1.0 % by weight” recited in instant claim 1
Taken all these together, the instant specification fails to provide support to “1.0 to 3.5 % by weight of a sucrose, and 0.05 to 0.20 % by weight of sodium chloride, wherein an amount of the first, second, third, fourth, and/or fifth peptides is present in an amount of 0.3 to 1.0 % by weight” recited in instant claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658